Order filed April 17, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00279-CV
                                    ____________

                          RSL FUNDING, L.L.C., Appellant

                                            V.

CHAVEZE D. PIPPINS, DANIEL P. MORRIS, DONNA M. O'BRIEN, METLIFE
    INSURANCE COMPANY, METLIFE INSURANCE COMPANY OF
CONNETICIUT, AND METLIFE INVESTORS USA INSURANCE COMPANY,
                            Appellees


                  On Appeal from County Civil Court at Law No. 4
                               Harris County, Texas
                          Trial Court Cause No. 994875


                                       ORDER

       This is an accelerated appeal from an interlocutory order signed March 30, 2012,
granting appellees' motion to stay arbitration. On April 16, 2012, appellant filed a motion
in this court requesting temporary orders pursuant to Texas Rule of Appellate Procedure
29. Rule 29.3 provides that in an appeal from an interlocutory order, an appellate court




                                            1
may make any temporary orders necessary to preserve the parties' rights until disposition of
the appeal. Tex. R. App. P. 29.3.

         Appellant requests that we stay all proceedings in the trial court pending resolution
of the interlocutory appeal. It appears from the facts stated in the motion that appellant's
rights will be prejudiced unless immediate temporary relief is granted. Accordingly, we
grant the motion and issue the following order.

         We therefore ORDER that proceedings by the court below be stayed in trial court
cause number 994875, styled RSL Funding, L.L.C. v. Chaveze D. Pippins, Daniel P.
Morris, Donna M. O'Brien, Metlife Insurance Company, Metlife Insurance Company Of
Conneticiut, and Metlife Investors USA Insurance Company. The proceedings are stayed
until final decision by this court in this interlocutory appeal or until further orders of this
court.

                                            PER CURIAM



Justices Boyce, Christopher, and Jamison




                                               2